Citation Nr: 0114418	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased original rating for post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling from April 10, 1996, until March 31, 2000, and 
rated as 70 percent disabling since April 1, 2000.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

In a January 2001 written statement, the veteran indicated 
that he wanted "backpay" from the VA.  Insofar as this 
statement likely represents a claim for an earlier effective 
date for a benefit which has been granted, this claim is 
referred to the RO for appropriate action.  

Subsequent to a hearing on appeal, held in March 2001 at the 
RO, before the undersigned Member of the Board of Veterans' 
Appeals (Board), the veteran submitted additional documentary 
evidence in support of his claim.  The evidence was 
accompanied by a waiver of RO review.  Therefore, the Board 
will proceed to consider the appeal, based upon the entire 
record, without delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Between April 10, 1996, and November 6, 1996, the 
evidence of record reflects that the veteran's PTSD resulted 
in considerable social and industrial impairment.  

3.  Between November 7, 1996, and December 31, 1997, the 
evidence of record reflects that the veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.

4.  Between January 1, 1997, and October 31, 1998, the 
evidence of record reflects that the veteran's PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas, and the inability to establish 
and maintain effective relationships.

5.  As of November 1, 1998, the evidence of record reflects 
that the veteran's PTSD was manifested by total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 50 percent is not 
warranted between April 10, 1996, and November 6, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  A disability rating in excess of 50 percent is not 
warranted between November 7, 1996, and December 31, 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

3.  A 70 percent disability rating for PTSD is warranted, as 
of January 1, 1997.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

4.  A 100 percent disability rating for PTSD is warranted, as 
of November 1, 1998.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.126(a), 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in February 1997 and 
a 30 percent disability rating was assigned at that time.  
The veteran filed a prompt disagreement as to the rating 
assigned in April 1997.  In December 1997, the RO increased 
the rating to 50 percent, based upon additional medical 
records received.  In July 2000, the RO again increased the 
disability rating assigned to PTSD to 70 percent, effective 
as of February 2000, based upon evidence showing that the 
veteran's level of functioning had decreased at that time.  A 
total disability rating based upon individual unemployability 
has been in effect since April 2000.  As these grants do not 
represent a complete grant of the benefits sought on appeal, 
the Board will consider whether a schedular rating in excess 
of 70 percent is warranted.  AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran contends that PTSD results in greater social and 
industrial impairment than is reflected by the currently-
assigned 70 percent disability rating.  In particular, he 
asserts that his disability is so severe that it is 
impossible for him to work with or for people, and impossible 
for him to participate in social activities.  He thus 
requests that a 100 percent schedular rating be assigned. 

Review of the evidence of record reflects that the veteran 
has a long history of alcoholism post service.  The veteran 
filed a claim for service connection for PTSD in April 1996.  
According to information from the Social Security 
Administration (SSA) and from the veteran's VA application 
for a total disability rating due to unemployability, he was 
last employed in March 1994, and was last employed on a full-
time basis in March 1993.  According to one report generated 
for SSA, the veteran lost his last job as a counselor because 
of PTSD symptoms including issues of trust and paranoia 
inappropriate to the workplace.  A VA medical report 
indicates that the veteran was fired from his last job for 
insubordination.

The medical evidence contained in the record reflects 
numerous hospitalizations for the treatment of PTSD and 
alcohol abuse complications between April 1996 and the 
present.  Additionally, the veteran receives outpatient 
medical therapy and pharmacological therapy for the treatment 
and control of PTSD symptoms.  He consistently reports 
symptoms of feeling trapped; having nightmares; feeling the 
need to be totally alone; feeling uptight, angry, depressed, 
and hopeless.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for PTSD following the 
initial award of service connection for PTSD, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, evidence reflecting the 
veteran's condition between April 1996 and the present must 
be evaluated.

Because the veteran's initial claim for a higher disability 
rating was received in April 1997 in the form of a 
disagreement with the original rating assigned, VA 
regulations codified in 38 C.F.R. § 4.130, (61 Fed. Reg. 
52695 (1996)) regarding the evaluation of neuropsychiatric 
disabilities which became effective November 7, 1996, are 
applicable to his claim for entitlement to an increased 
rating for PTSD.  However, the prior version of the 
regulation must be applied to rate the veteran's disability 
for any time prior to the effective date of the newer 
regulations.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 
10, 2000).  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology , as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996). Therefore, for the 
period between April 1997 and November 1996, the veteran's 
PTSD must be rated under the criteria set forth at 38 C.F.R. 
§ 4.132, Diagnostic Code 9411:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

The report of a VA hospitalization from April 1996 to June 
1996 shows that the veteran had PTSD-related complaints of 
insomnia and awakening with profuse perspiration, increased 
anxiety, increased anger, olfactory hallucinations-- smelling 
sulfur or burnt rubber or garbage that triggered PTSD 
problems, decreased appetite with a ten pound weight loss in 
the previous three months, minimal or no sex since November 
1995, and decreased memory/forgetfulness.  A GAF of 60 was 
assigned at that time.

The report of an October 1996 VA examination, conducted in 
conjunction with the veteran's claim for service connection 
for PTSD, for the purpose of verifying the diagnosis of PTSD, 
reflects that the veteran had a long history of excessive 
alcohol indulgence to numb the feelings associated with his 
Vietnam experiences.  The report also reflects that he 
suffered from Vietnam-related nightmares and flashbacks.  The 
manifestations of PTSD identified during this examination 
included social withdrawal, and excessive suspiciousness of 
others' motives.  The examiner assigned a Global Assessment 
of Functioning Score (GAF), reflecting his overall level of 
functioning of 50.

These findings appear more analogous to considerable 
impairment under the terms of the older rating criteria.  The 
veteran's symptoms of social withdrawal, excessive 
suspiciousness, increased anxiety, and increased anger 
parallel the description of reduced reliability, flexibility, 
and efficiency levels set forth for a 50 percent disability 
rating under 38 C.F.R. § 4.132 (1996).  The assignment of GAF 
scores of 50 and 60 lends support for a finding that the 50 
percent rating is most appropriate to reflect the veteran's 
level of functioning between April and November 1996.  A 
higher rating for this period of time would not be warranted 
in the absence of evidence reflecting psychoneurotic symptoms 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment and 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people.

The newer regulations which became effective November 7, 
1996, provide that PTSD, along with other anxiety disorders, 
is rated under a "General Rating Formula for Mental 
Disorders."  38 C.F.R. § 4.130, Diagnostic Code 9411:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent]  

In addition, other related regulations must be considered.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Social Security psychological assessment conducted in 
January 1997 reflects that a specialist in rehabilitation 
psychology deemed the veteran had PTSD symptoms of such 
severity and persistence that there was severe impairment in 
his ability to obtain or retain employment.  She opined that 
based upon all factors, involving his age, past work 
experience, educational level, and his symptomatology from 
PTSD, that he was unable to sustain work activity in any type 
of setting due to his severe PTSD symptomatology and that he 
was not employable.  Specifically with regard to his PTSD 
symptoms, she noted that even with the use of medication and 
his abstinence from drugs and alcohol, his PTSD symptoms had 
not improved but had in fact worsened.  

Following a VA hospitalization from April 1997 to June 1997, 
a GAF score of 49 was assigned.  The psychologist who treated 
him noted that it was clear that the veteran's PTSD symptoms 
were chronic, may recur, and were likely to continue to 
interfere with his attempts to make a satisfactory adjustment 
outside of the hospital setting.  

Following a review of the veteran's medical records and 
claims file in August 1997, a VA examiner assigned a GAF 
score of 50, and noted that his psychosocial and 
environmental stressors included the activities of daily 
living.  The examiner noted that the veteran did not tolerate 
being in crowds or being exposed to a large number of 
persons, and that he had isolated himself from the other 
veterans in the waiting room.  The examiner also observed 
that the veteran's speech and motor activity were slowed, and 
that he was continually expressing depressive ideation.  The 
examiner rendered a diagnosis of PTSD, based on traumatic 
Vietnam War experiences, nightmares referencing the same, 
flashbacks, substance abuse, and impaired interpersonal 
relationships.

The report of a VA hospitalization from December 1997 to 
January 1998 reflects that the veteran had a restricted 
affect and a dysphoric mood.  He reported auditory 
hallucinations related to flashbacks and that he occasionally 
heard his name called.  There was no evidence of psychosis, 
however.  His GAF at that time was reported to have been 40 
upon his entrance into the hospital and 45 upon exit.  It was 
also noted that 45 was his highest GAF of the previous year.

Following a period of VA hospitalization from September 1998 
to October 1998, the veteran's treating physicians assigned a 
GAF of 45.  His psychosocial and environmental stressors were 
described as "severe."  He had symptomatology including 
nightmares, night sweats, flashbacks, sleep disturbance, 
irritability and rage, thoughts of haring others, depression 
, and episodic alcohol use.  His mood was described as quite 
depressed and his affect was noted to have been constricted. 

The veteran was again hospitalized for a month's stay in 
November 1998 for the treatment of PTSD problems.  The GAF 
assigned by his treating physicians upon discharge was 29.  A 
March 1999 VA hospitalization report reflects a GAF of 28.  
In June 1999, he was again admitted to the VA hospital for 
complaints of anger, irritability, and hostility, in addition 
to sleeping problems and eating problems.  The GAF assigned 
during this hospitalization was 55.

The report of a VA hospitalization in February and March 2000 
reflects that the veteran's mood was somewhat depressed, and 
his affect was blunt.  He reported that he had wanted to stab 
a family member during a funeral meeting a few days prior to 
his admission.  His memory was described as grossly intact 
and his speech was slurred but understandable.  His treating 
psychologist assigned a GAF of 28 and noted that although the 
veteran was able to achieve some psychotherapeutic benefit 
from the intensive trauma program, it was clear that his PTSD 
symptoms are chronic and will continue to interfere with his 
attempts to make a satisfactory adjustment outside of the 
hospital setting.  The psychologist predicted that his PTSD 
symptoms are most likely to increase in both frequency and 
severity during periods of increased stress, or at times when 
he encounters stimuli which serve to remind him of traumatic 
events.

During an April 2000 VA examination, the veteran reported 
that he was married and lived with his wife, but that their 
relationship was difficult due to his irritability, anger 
without adequate cause, lethargy, and his dislike of doing 
anything socially.  The veteran described depression, 
disillusionment, unhappiness, lack of sleep, disinterest in 
life activities, lack of sexual desire, and lack of desire to 
cling to hope.  His speech was described as rambling, jumping 
from one topic to another.  His memory and concentration were 
described as poor.  The examiner rendered a diagnosis of PTSD 
based upon traumatic Vietnam War experiences, nightmares 
referencing the same, a sad/depressed mood, poor temper 
control, flashbacks, impaired concentration and memory, and 
social withdrawal.  A GAF of 40 was assigned.

During an April 2000 social work survey, the veteran reported 
having experienced more intense episodes of PTSD over the 
previous year and stated he had bouts with anger and 
aggression when he was out in public.  The social worker 
assessed that the veteran continues to suffer from PTSD and 
nervousness around other people.

The report of a January 2001 VA hospitalization reflects that 
the veteran was admitted for treatment of PTSD symptoms.  The 
treating physician noted that there had been no significant 
change in his PTSD symptomatology from the many previous 
admissions.  A GAF of 29 was assigned.

In reviewing the medical evidence reflecting the veteran's 
mental condition between November 1996 and the present, a 
general downward trend becomes apparent, as worsening of his 
symptomatology is reflected in the records contained in his 
claims file.  Applying applicable regulatory criteria and 
following a thorough review of the record, including the 
veteran's own contentions, VA outpatient treatment reports, 
VA hospitalization reports, VA examination reports, and the 
medical evidence provided by the Social Security 
Administration, the Board finds that a 70 percent disability 
rating best reflects the veteran's level of disability 
resulting from PTSD from January 1997 to October 1998, and 
that a 100 percent schedular disability rating best reflects 
the level of disability resulting from PTSD subsequent to 
November 1998.  

Prior to the report of the January 1997 SSA evaluation, the 
medical evidence reflected occupational and social impairment 
which is most analogous to the criteria set forth reflecting 
the 50 percent disability rating.  At that point, it appears 
he was only beginning to address his deeply-rooted PTSD 
problems, and he had PTSD-related complaints of 
forgetfulness, insomnia, nightmares, and social withdrawal.  
Physicians assigned GAF scores of 60 and 50 to quantify his 
level of overall functioning during this time frame.  The 
description of these symptoms as reflected in the hospital 
reports, outpatient treatment reports, and the October 1996 
VA examination would thus appear to reflect reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation and mood; indicative of difficulty in establishing 
and maintaining effective work and social relationships, 
rather than the inability to establish and maintain effective 
relationships, as is required for the assignment of a 
70 percent disability rating.  

The report of the January 1997 psychological evaluation, 
however, reflects that the veteran's PTSD symptoms had 
worsened, even though he was abstaining from drugs and 
alcohol and was complaint with medication therapy.  During 
the time frame between January 1997 and October 1998, the 
veteran was hospitalized numerous times for PTSD 
symptomatology, was highly medicated, and attended group and 
individual therapy.  Despite these measures to treat and 
control his PTSD symptomatology, the disease apparently 
worsened.  His physicians assessed his overall level of 
functioning as between 40 and 50 during this period of time.  
It appears that he withdrew further from society, isolating 
himself from other veterans even in the waiting room of the 
VA medical center in August 1997.  In this context, the 
symptomatology reported in detail above would seem to be more 
analogous to the criteria required for the assignment of a 
70 percent disability rating under the governing regulation, 
reflecting occupational and social impairment with 
deficiencies in most areas and the inability to establish and 
maintain effective relationships.  Review of the veteran's 
symptoms as set forth above, include manifestations such as 
suicidal ideation, near-continuous panic or depression 
affecting his ability to function independently, 
appropriately, and effectively.  The veteran's clinical 
picture between January 1997 and October 1998 also includes 
problems such as impaired impulse control and difficulty 
adapting to stressful circumstances.

The report of the November 1998 hospitalization reflects the 
initial assignment of a GAF score below 30, demonstrating a 
continued slide in his overall level of functioning and 
coping.  With the exception of a GAF score of 55 in June 1999 
and a score of 40 in April 2000, every GAF score assigned 
subsequent to October 1998 is below 30.  In this case, in 
accordance with the provisions of 38 C.F.R. § 4.126(a), the 
Board chooses to place greater emphasis upon the medical 
evidence generated during the veteran's numerous 
hospitalizations than upon the report of a single VA 
examination, as his treating physicians would likely be able 
to form a better impression of his overall impairment over a 
greater period of time.  The veteran's own report during the 
April 2000 social work survey that his episodes of PTSD had 
become more intense over the previous year lend support to 
the conclusion that a 100 percent schedular rating is 
warranted.  Additionally, his hearing testimony to the effect 
that he feels totally isolated, he cannot sleep more than two 
or three hours a night, and that his memory is deteriorating, 
buttresses the conclusion that his PTSD-related impairment is 
more analogous to the total occupational and social 
impairment required under the governing criteria for a 
100 percent rating.  

Thus, the Board concludes that the evidence supports a grant 
of a 70 percent disability rating for PTSD from January 1997 
to October 1998, and that the evidence supports a grant of a 
100 percent schedular disability rating for PTSD subsequent 
to November 1998.  The preponderance of the evidence is 
against a grant in excess of 50 percent between April 1996 
and December 1996.  The preponderance of the evidence is also 
against a grant in excess of 70 percent from January 1997 to 
October 1998.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its duty to assist the veteran 
in the development of all facts pertinent to his claim.  This 
is to say that the VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling of VA 
examinations and providing him with two hearings on appeal.  
Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him mandated by the aforementioned legislation.


ORDER

A 70 percent disability rating for PTSD is granted, effective 
January 1, 1997, subject to the laws and regulations 
governing the award of monetary benefits.

A 100 percent disability rating for PTSD is granted, 
effective November 1, 1998, subject to the laws and 
regulations governing the award of monetary benefits.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)

 

